 



Exhibit 10.6
QUICKSILVER RESOURCES INC.
Description of Non-Employee Director Compensation
     Beginning in 2007, each non-employee director of Quicksilver Resources Inc.
receives an annual fee of $205,000. Each non-employee director is paid $99,000
of the annual fee in restricted stock under the Quicksilver Resources Inc. 2006
Equity Plan (the “Plan”). Each non-employee director is paid the remaining
$106,000 of the annual fee in cash, unless the non-employee director makes an
appropriate election under the Plan to receive some or all of the remaining
$106,000 of the annual fee in restricted stock or options to purchase common
stock.

